     Case 2:20-cv-02268-KJM-JDP Document 11 Filed 09/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN PARLANTE,                                    Case No. 2:20-cv-02268-KJM-JDP (PS)
12                          Plaintiff,                  ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR ELECTRONIC FILING
13             v.
                                                        ECF No. 3
14    AMERICAN RIVER COLLEGE, et al.,
15                          Defendants.
16

17            Plaintiff moves to participate in electronic case filing. ECF No. 3. Generally, “any person

18   appearing pro se may not utilize electronic filing except with permission of the assigned Judge or

19   Magistrate Judge.” Local Rule 133(b)(2). Plaintiff’s motion does not provide good cause for a

20   deviation from the normal filing procedure for unrepresented litigants. If the case proceeds and

21   plaintiff has not abused the filing procedures, the court would entertain another motion. At the

22   current stage, however, plaintiff’s motion for electronic filing is denied without prejudice. ECF

23   No. 3.

24
     IT IS SO ORDERED.
25

26
     Dated:         September 14, 2021
27                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
28
